NO. 07-12-0209-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               SEPTEMBER 19, 2012
                         ______________________________

                   SAMANTHA LEE AKA SAMANTHA DEANN LEE,

                                                                    Appellant

                                           V.

                                THE STATE OF TEXAS,

                                                                    Appellee
                         _________________________________

          FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY;

              NO. B-08-0708-SB; HON. BEN WOODWARD, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMBPELL and HANCOCK, JJ.

      Samantha Lee aka Samantha DeAnn Lee (appellant) appeals her conviction for

possession with intent to deliver. Appellant plead guilty and in exchange for her guilty

plea was placed on ten years deferred adjudication community supervision.

Subsequently, the State filed a motion to adjudicate guilt to which appellant plead true

without the benefit of a plea agreement. The trial court adjudicated appellant guilty and

sentenced her to thirty-seven years in prison.
       Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders 1 brief, wherein she certified that, after diligently searching the record, she

concluded that the appeal was without merit. Along with her brief, appellate counsel

filed a copy of a letter sent to appellant informing her of counsel’s belief that there was

no reversible error and of appellant’s right to file a response pro se. By letter dated July

27, 2012, this court notified appellant of her right to file her own brief or response by

August 27, 2012, if she wished to do so. Appellant filed a request for new counsel to be

appointed. 2

       In compliance with the principles enunciated in Anders, appellate counsel

discussed two potential areas for appeal which included ineffective assistance of

counsel and sufficiency of the evidence. However, counsel then proceeded to explain

why the issues were without merit.

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).                   After doing so, we concur with

counsel’s conclusions.

           Accordingly, we affirm the judgment of the trial court and grant counsel’s motion

to withdraw.

                                                          Brian Quinn
                                                          Chief Justice


Do not publish.



       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.1396, 18 L. Ed. 2d 493 (1967).
       2
           We deny appellant’s request for appointment of new counsel.

                                                     2